Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on May 8, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3.	Claim 18 is objected to because of the following informalities:  Line 10 recites “the analog-to-digital converter” without prior recitation of an “analog-to-digital” converter. For purposes of examination, the Examiner is considering “analog-to-digital converter” of claim 18 to refer to the “digital-to-analog converter” of claim 15.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al (US2019/0282817A1) (herein after Muller), and further in view of Kanagal Ramesh et al (US2020/0186105A1) (herein after Ramesh).

	In Re Claim 1, Muller teaches, a circuit for measuring impedance (Fig. 6, Para. [0115]: The NMIC 100 also provides a tight coupling and significant integration between the stimulator circuitry 300 and the recorder circuitry 400, enabling simultaneous recording and stimulation, with a large dynamic range provided in recording to accommodate stimulation artifacts, along with integrated impedance measurements; Examiner interpretation: “(NMIC) 100 is the impedance measurement circuit”), comprising: a current mirror comprising a first current path and a second current path (Fig. 19, Para. [0154]: FETs 485 and 495 have respective gates coupled to a mid-level voltage rail (VDDM), FET 490 is coupled (with diode 520) to the mirror transistor (FET) 440 of a first multiplexer 335; Fig. 10, Para. [0128]: A first part of a first stimulation phase begins, illustrated as phase Φ1A, using one or more control signals from stimulator controller 320, in which switch 3651 and switch 3802 are closed (and conducting) generally simultaneously at time t1 (122), providing a current path between electrodes 1501 and 1502 (and to ground), illustrated in FIG. 10 using dashed line 134; Fig. 10, Para. [0131]: A second part of a second stimulation phase begins at time t4 (128), illustrated as phase Φ 2B, using one or more control signals from stimulator controller 320, in which switch 3652 is closed and conducting and switch 3751 remains closed and conducting, providing a return current path between electrodes 1502 and 1501 (and to ground) illustrated in FIG. 10 using dotted line 144; Examiner interpretation: “FET 440 is the current mirror in 335 Fig. 10, 134 is the first current path, 144 is the second current path.”); a sensor having a terminal electrically coupled to the first current path of the current mirror circuit  (Fig. 10, Para. [0128]: A first part of a first stimulation phase begins, illustrated as phase Φ1A, using one or more control signals from stimulator controller 320, in which switch 3651 and switch 3802 are closed (and conducting) generally simultaneously at time t1 (122), providing a current path between electrodes 1501 and 1502 (and to ground), illustrated in FIG. 10 using dashed line 134; Examiner interpretation: “electrodes 1501 and 1502 (sensor terminals) are connected to 134 (the first current path)”); and an analog-to-digital converter to output a digital value of charge on the charge collector over a known time, wherein the digital value corresponds to an impedance of the sensor. (Fig. 25, Para. [0186]: The output of the current-input filter 1216 is digitized via ADC 1218, and the digital output 1220 is fed back into the forward path 1202 Para. [0187]: FIG. 25 shows a second embodiment of the recorder circuitry 400B, wherein a continuous-time voltage-to-current converter and a switched capacitor, mixed-signal feedback path are used in conjunction. In recorder circuitry 400B, the feedback DAC 1224 is implemented with a charge redistribution structure comprising DAC capacitors CDAC 1228; Fig. 27, Para. [0195]: A control signal is also provided to the current source 1315, which is generally a comparatively small current source (µA, rather than mA), for an impedance measurement of the selected electrode 150; As the selected electrode is charged and the voltage increases (ramps up), the slope (rate of increase) of the sampled voltage levels provides a measure of the capacitance of the electrode), and the DC voltage level (as an IR drop) provides a measure of the resistance of the selected electrode 150; Examiner interpretation: “ADC 1218 converts the analog charge on the electrodes (the charge collector) to an impedance measurement and outputs Dout(digital representation of the impedance).”) 
	Muller fails to teach, a charge collector electrically coupled to the second current path of the current mirror;
	In analogous art, Ramesh teaches, a charge collector electrically coupled to the second current path of the current mirror. (Fig. 1, Para. [0041]: A first pair of switches that are operated with a first switching signal Φ1 are configured to connect the integration capacitor CINT in the first feedback path, e.g. for charging the integration capacitor CINT during a first switching phase; (Fig. 7, Para. [0069] Each of the first amplifiers OP1 in FIG. 7, FIG. 8 and FIG. 9 includes a CMOS output stage with a transistor pair built from a p-channel field-effect transistor MP1 and an re-channel field-effect transistor MN1 being serially connected in between a positive supply terminal VDD and a negative supply terminal VSS. As is well-known in the art, a connection between the two transistors MP1, MN1 forms an output of the CMOS output stage.); Examiner interpretation: “CINT (the charge collector) is connected to the output of OP1 (the second current path)”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Muller to include the teaching of a charge collector electrically coupled to the second current path of the current mirror taught by Ramesh for the benefit of measuring impedance while using a smaller circuit area, having improved noise, linearity, and stability [Ramesh: [0010]: The improved amplifier concept hence provides a solution for a switched capacitor single stage amplifier frontend, e.g. for photodiodes, with an integrating characteristic and an active DC feedback loop. The single stage approach allows the saving of area and also results in a better noise and linearity performance. The switched capacitor approach of the DC feedback loop allows combining it with an integrating characteristic without facing any stability issues in the overall loop.]

	In Re Claim 2, Muller in view of Ramesh teaches the limitations of claim 1, which this claim depends on. 
	Muller further teaches, the circuit for measuring impedance of claim 1, wherein the charge collector comprises a capacitive digital-to-analog converter (CAPDAC) in parallel with a capacitive integrator. (Fig. 25, Para. [0187]: In recorder circuitry 400B, the feedback DAC 1224 is implemented with a charge redistribution structure comprising DAC capacitors CDAC 1228; Fig. 26, Para. [0188]: FIG. 26 is a circuit diagram illustrating a capacitive T-network 401 for use in recorder circuitry 400B, wherein capacitor CDAC 1228 of FIG. 25 is replaced by a capacitive T-network comprising a pair of CDAC capacitors 1274 and (1/α-2) CDAC capacitor 1276; Examiner interpretation: “Capacitor 1274 and DAC 1224 (CAPDAC) is in parallel with capacitor 1276 (capacitor integrator)”)

	In Re Claim 3, Muller in view of Ramesh teaches the limitations of claim 1, which this claim depends on. 
	Ramesh further teaches, the circuit for measuring impedance of claim 1, further comprising: a first switch to electrically couple the charge collector to a ground (Fig. 1, Para. [0058]: After reconnecting the integration capacitor CINT, the charge that was integrated on capacitance CPD is immediately fed into the integration capacitor CINT due to the resulting low impedance of the virtual ground at the sensor input SI; Examiner interpretation: “Φ1 (first switch) connects CINT to virtual ground (ground)”); and a second switch to electrically couple the charge collector to the analog-to-digital converter. (Fig. 1, Para. [0058]: After reconnecting the integration capacitor CINT, the charge that was integrated on capacitance CPD is immediately fed into the integration capacitor CINT due to the resulting low impedance of the virtual ground at the sensor input SI; Examiner interpretation: “Φ1 (second switch) connects CINT to the ADC analog-to-digital converter).”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Muller to include the teaching of a first switch to electrically couple a charge collector to a ground; and a second switch to electrically couple the charge collector to an analog-to-digital converter taught by Ramesh for the benefit of measuring impedance while using a smaller circuit area, having improved noise, linearity, and stability [Ramesh: [0010]: The improved amplifier concept hence provides a solution for a switched capacitor single stage amplifier frontend, e.g. for photodiodes, with an integrating characteristic and an active DC feedback loop. The single stage approach allows the saving of area and also results in a better noise and linearity performance. The switched capacitor approach of the DC feedback loop allows combining it with an integrating characteristic without facing any stability issues in the overall loop.]

	In Re Claim 4, Muller in view of Ramesh teaches the limitations of claim 3, which this claim depends on. 
	Ramesh further teaches, the circuit for measuring impedance of claim 3, further comprising: a current source electrically connected to the first current path of the current mirror (Fig. 7, Para. [0070]: Furthermore, a current source is connected to the drain of the diode connected transistor MP2 fixedly, and a further current source is connected in parallel via a further switch controlled by the fifth switching signal Φ5; Examiner interpretation: “The current source and the further current source (the current source) are connected to the gate of MP1 (the current mirror)”); a third switch to electrically couple the charge collector to the current mirror (Fig. 7, Para. [0070]: For example, the gate terminal of the p-channel transistor MP1 is connected to a diode connected transistor MP2 via a switch controlled by the fifth switching signal Φ5; Examiner interpretation: “Φ5 (the third switch) connects to the gate of MP1 (the current mirror) which connects to CINT (charge collector)”); and a fourth switch to electrically couple the current source to the current mirror. (Fig. 7, Para. [0070]: Furthermore, a current source is connected to the drain of the diode connected transistor MP2 fixedly, and a further current source is connected in parallel via a further switch controlled by the fifth switching signal Φ5; Examiner interpretation: “Φ5 (fourth switch) connects the further current source to MP1 (current mirror).”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Muller to include the teaching of a current source electrically connected to a first current path of a current mirror; a third switch to electrically couple a charge collector to the current mirror; and a fourth switch to electrically couple the current source to the current mirror taught by Ramesh for the benefit of measuring impedance while using a smaller circuit area, having improved noise, linearity, and stability [Ramesh: [0010]: The improved amplifier concept hence provides a solution for a switched capacitor single stage amplifier frontend, e.g. for photodiodes, with an integrating characteristic and an active DC feedback loop. The single stage approach allows the saving of area and also results in a better noise and linearity performance. The switched capacitor approach of the DC feedback loop allows combining it with an integrating characteristic without facing any stability issues in the overall loop.]

	In Re Claim 5, Muller in view of Ramesh teaches the limitations of claim 1, which this claim depends on. 
	Muller further teaches, the circuit for measuring impedance of claim 1, further comprising a current mirror bias voltage source electrically coupled to an input port of the current mirror. (Fig. 19, Para. [0154]: FET 490 is coupled (with diode 520) to the mirror transistor (FET) 440 of a first multiplexer 335; Examiner interpretation: “The gate voltage of 440 (current mirror) is the bias voltage.”)

	In Re Claim 6, Muller in view of Ramesh teaches the limitations of claim 1, which this claim depends on. 
	Muller further teaches, the circuit for measuring impedance of claim 1, further comprising: an impedance circuit element electrically coupled to the sensor (Fig. 10, Para. [0180]: As discussed in greater detail below, among other measurements and parameters which may be determined, the recorder circuitry 400 is also capable of measuring the electrical impedance of the electrodes 150 once implanted; Examiner interpretation: “The tissue between electrode 150 is the impedance element”); and a voltage bias electrically coupled to the impedance circuit element. (Fig. 10, Para. [0121]: The voltage offset circuits 355 are switchable or otherwise controllable; illustrated as switches 3751 and 3752 in FIG. 10; illustrated as voltage sources 3701 and 3702 in FIG. 10; Examiner interpretation: “3701 and 3702 are the voltage biases”)
	
	In Re Claim 7, Muller in view of Ramesh teaches the limitations of claim 1, which this claim depends on. 
Muller further teaches, the circuit for measuring impedance of claim 1, wherein the current mirror is configured to receive a current mirror bias voltage to provide a voltage step to the sensor terminal. (Figs. 10, 11, Para. [0203] Using a second multiplexer 340, and using control signals from the stimulation controller 320, the selected current source 330 is switched to provide current to the first electrode 150 for a predetermined first (pulse) duration, step 1065, such as illustrated in FIG. 11 for the Φ1A interval; Examiner interpretation: “The switched gate of 330A (bias voltage) provides the bias voltage to 440 (the current mirror)”.)

In Re Claim 8, Muller in view of Ramesh teaches the limitations of claim 1, which this claim depends on. 
Muller further teaches, the circuit for measuring impedance of claim 1, further comprising an H-bridge, the H-bridge comprising a plurality of switches to reverse a polarity of a voltage across the terminal of the sensor. (Fig. 10, Para. [0121]: The voltage offset circuits 355 are switchable or otherwise controllable, each comprising a switch 375 typically implemented using a transistor, illustrated as an n-type MOSFET in FIG. 9 (although other transistors may be utilized equivalently) and illustrated as switches 3751 and 3752 in FIG. 10, and a voltage source 370, illustrated as voltage sources 3701 and 3702 in FIG. 10. The voltage offset circuits 355 may further comprise additional switches or transistors, illustrated as switches 3851 and 3852 in FIG. 10, to provide a comparatively faster return to ground (zero volts) following stimulation; Examiner interpretation: “Switches 3801, 3802, 3701, 3702, 3851, 3852 are used  to reverse the polarity of the 1501 and 1502 (sensor terminals).”)

In Re Claim 9, Muller in view of Ramesh teaches the limitations of claim 1, which this claim depends on. 
Ramesh further teaches, the circuit for measuring impedance of claim 1, further comprising a timer to switch a plurality of switches according to a timing scheme, the timing scheme configured to cause the charge collector to collect charge over the known time. (Fig. 1, Para. [0047]: Referring now to FIG. 2, a signal diagram shows the various switching signals Φ1, Φ2, Φ3, Φ4 used in the amplifier arrangement. A first switching phase, denoted by the high signal level of the switching signal Φ1, represents the actual charging phase of the integration capacitor CINT; Examiner interpretation: “The switching signals (the timer) are controlled to charge CINT (the charge collector).”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Muller to include the teaching of a timer to switch a plurality of switches according to a timing scheme, the timing scheme configured to cause a charge collector to collect charge over the known time taught by Ramesh for the benefit of measuring impedance while using a smaller circuit area, having improved noise, linearity, and stability [Ramesh: [0010]: The improved amplifier concept hence provides a solution for a switched capacitor single stage amplifier frontend, e.g. for photodiodes, with an integrating characteristic and an active DC feedback loop. The single stage approach allows the saving of area and also results in a better noise and linearity performance. The switched capacitor approach of the DC feedback loop allows combining it with an integrating characteristic without facing any stability issues in the overall loop.]

In Re Claim 10, Muller in view of Ramesh teaches the limitations of claim 1, which this claim depends on. 
Muller further teaches, the circuit for measuring impedance of claim 1, wherein the Fig. 25, Para. [0186]: The output of the current-input filter 1216 is digitized via ADC 1218, and the digital output 1220 is fed back into the forward path 1202 after being processed by an optional digital filter H2 1222, which can be used to further increase low-frequency loop gain; Para. [0187]: In recorder circuitry 400B, the feedback DAC 1224 is implemented with a charge redistribution structure comprising DAC capacitors CDAC 1228; Fig. 26, Para. [0188]: FIG. 26 is a circuit diagram illustrating a capacitive T-network 401 for use in recorder circuitry 400B, wherein capacitor CDAC 1228 of FIG. 25 is replaced by a capacitive T-network comprising a pair of CDAC capacitors 1274 and (1/α-2) CDAC capacitor 1276; Examiner interpretation: “Recorder circuitry (the analog to digital controller) comprises DAC 1224 (CAPDAC) and outputs digital output 1220 (the digitized charge representation).”)

In Re Claim 11, Muller in view of Ramesh teaches the limitations of claim 1, which this claim depends on.
Muller further teaches, the circuit for measuring impedance of claim 1, further comprising a processor, microcontroller, or state machine to determine an impedance across the sensor terminals based on charge collected by the charge collector. (Fig. 6, Para. [0180] As discussed in greater detail below, among other measurements and parameters which may be determined, the recorder circuitry 400 is also capable of measuring the electrical impedance of the electrodes 150 once implanted; Examiner interpretation: “recorder circuitry 400 (processor, microcontroller, or state machine) determines the impedance of the electrodes (sensor terminals).”)

In Re Claim 12, Muller in view of Ramesh teaches the limitations of claim 11, which this claim depends on.
Muller further teaches, the circuit for measuring impedance of claim 11, wherein the processor element is configured to determine impedance by determining a resistance based on the charge collected by the charge collector and a voltage step across the charge collector for Fig. 27, Para. [0195]: As the selected electrode is charged and the voltage increases (ramps up), the slope (rate of increase) of the sampled voltage levels provides a measure of the capacitance of the electrode), and the DC voltage level (as an IR drop) provides a measure of the resistance of the selected electrode 150; Examiner interpretation: “400C (the processor element) determines the resistance (impedance) by dividing the product of voltage and known time with collected charge across the electrodes (charge collector).”)

In Re Claim 13, Muller in view of Ramesh teaches the limitations of claim 11, which this claim depends on.
Muller further teaches, the circuit for measuring impedance of claim 11, wherein the processor element is configured to determine impedance by determining a capacitance based on the charge collected by the charge collector and a voltage difference of two voltage steps across the charge collector for two known times. (Fig. 27, Para. [0195]: As the selected electrode is charged and the voltage increases (ramps up), the slope (rate of increase) of the sampled voltage levels provides a measure of the capacitance of the electrode), and the DC voltage level (as an IR drop) provides a measure of the resistance of the selected electrode 150; Examiner interpretation: “400C (the processor element) determines the resistance (impedance) based on the charged electrode(charged collector) and the voltage ramp(voltage steps).”)

	In Re Claim 14, Muller teaches, a method for measuring an impedance (Fig. 6, Para. [0093]: Methods and apparatuses consistent with the present invention are capable of other embodiments and of being practiced and carried out in various ways; Fig. 6, Para. [0115]: The NMIC 100 also provides a tight coupling and significant integration between the stimulator circuitry 300 and the recorder circuitry 400, enabling simultaneous recording and stimulation, with a large dynamic range provided in recording to accommodate stimulation artifacts, along with integrated impedance measurements.), comprising: charging; through a current mirror via a current in a first direction for a first time (Fig. 19, Para. [0154]: FETs 485 and 495 have respective gates coupled to a mid-level voltage rail (VDDM), FET 490 is coupled (with diode 520) to the mirror transistor (FET) 440 of a first multiplexer 335; Fig. 10, Para. [0128]: A first part of a first stimulation phase begins, illustrated as phase Φ1A, using one or more control signals from stimulator controller 320, in which switch 3651 and switch 3802 are closed (and conducting) generally simultaneously at time t1 (122), providing a current path between electrodes 1501 and 1502 (and to ground), illustrated in FIG. 10 using dashed line 134; Fig. 10, Para. [0131]: A second part of a second stimulation phase begins at time t4 (128), illustrated as phase Φ 2B, using one or more control signals from stimulator controller 320, in which switch 3652 is closed and conducting and switch 3751 remains closed and conducting, providing a return current path between electrodes 1502 and 1501 (and to ground) illustrated in FIG. 10 using dotted line 144; Fig. 10, Para. [0128]: A first part of a first stimulation phase begins, illustrated as phase Φ1A, using one or more control signals from stimulator controller 320, in which switch 3651 and switch 3802 are closed (and conducting) generally simultaneously at time t1 (122), providing a current path between electrodes 1501 and 1502 (and to ground), illustrated in FIG. 10 using dashed line 134; Examiner interpretation: “FET 440 in Fig. 19 is the current mirror in 335 Fig. 10, 134 is the first direction, t1 is the first time”); computing a first voltage drop across the; capacitor for the first time based on a first collected charge on the; capacitor (Fig. 27, Para. [0195]: As the selected electrode is charged and the voltage increases (ramps up), the slope (rate of increase) of the sampled voltage levels provides a measure of the capacitance of the electrode), and the DC voltage level (as an IR drop) provides a measure of the resistance of the selected electrode 150; Examiner interpretation: “The IR drop(first voltage drop) is computed.”); charging the; capacitor through the current mirror via a current in a second direction for a second time (Fig. 10, Para. [0131]: A second part of a second stimulation phase begins at time t4 (128), illustrated as phase Φ 2B, using one or more control signals from stimulator controller 320, in which switch 3652 is closed and conducting and switch 3751 remains closed and conducting, providing a return current path between electrodes 1502 and 1501 (and to ground) illustrated in FIG. 10 using dotted line 144; Examiner interpretation: “144 is the second direction and t4 is the second time”); computing a second voltage drop across the; capacitor for the second time based on a second collected charge on the; capacitor (Fig. 27, Para. [0195]: As the selected electrode is charged and the voltage increases (ramps up), the slope (rate of increase) of the sampled voltage levels provides a measure of the capacitance of the electrode), and the DC voltage level (as an IR drop) provides a measure of the resistance of the selected electrode 150; Examiner interpretation: “The IR drop(second voltage drop using ohm’s law) is computed during the voltage increase.”); and computing a characteristic of the impedance based, at least in part, on the first voltage drop, the second voltage drop, the first collected charge, and the second collected charge. (Fig. 27, Para. [0195]: A control signal is also provided to the current source 1315, which is generally a comparatively small current source (µA, rather than mA), for an impedance measurement of the selected electrode 150; As the selected electrode is charged and the voltage increases (ramps up), the slope (rate of increase) of the sampled voltage levels provides a measure of the capacitance of the electrode), and the DC voltage level (as an IR drop) provides a measure of the resistance of the selected electrode 150; Examiner interpretation: “The IR drop(first voltage drop, second voltage drop using ohm’s law, computed during voltage ramp) and charged electrodes(the collected charge) are used to compute the impedance”)
	Muller fails to teach, charging an integration capacitor; across the integration capacitor; charge on the integration capacitor; charging the integration capacitor; across the integration capacitor; charge on the integration capacitor.
	In analogous art, Ramesh teaches, charging an integration capacitor; across the integration capacitor; charge on the integration capacitor; charging the integration capacitor; across the integration capacitor; charge on the integration capacitor. (Fig. 1, Para. [0041]: A first pair of switches that are operated with a first switching signal Φ1 are configured to connect the integration capacitor CINT in the first feedback path, e.g. for charging the integration capacitor CINT during a first switching phase; (Fig. 7, Para. [0069] Each of the first amplifiers OP1 in FIG. 7, FIG. 8 and FIG. 9 includes a CMOS output stage with a transistor pair built from a p-channel field-effect transistor MP1 and an re-channel field-effect transistor MN1 being serially connected in between a positive supply terminal VDD and a negative supply terminal VSS. As is well-known in the art, a connection between the two transistors MP1, MN1 forms an output of the CMOS output stage.); Examiner interpretation: “CINT (the charge collector) is connected to the output of OP1 (the second current path)”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Muller to include the teaching of charging an integration capacitor taught by Ramesh for the benefit of measuring impedance while using a smaller circuit area, having improved noise, linearity, and stability [Ramesh: [0010]: The improved amplifier concept hence provides a solution for a switched capacitor single stage amplifier frontend, e.g. for photodiodes, with an integrating characteristic and an active DC feedback loop. The single stage approach allows the saving of area and also results in a better noise and linearity performance. The switched capacitor approach of the DC feedback loop allows combining it with an integrating characteristic without facing any stability issues in the overall loop.]

	In Re Claim 15, Muller in view of Ramesh teaches the limitations of claim 14, which this claim depends on.
	Muller further teaches, the method of claim 14, further comprising computing the first collected charge and second collected charge on the integration capacitor (Fig. 27, Para. [0195]: A control signal is also provided to the current source 1315, which is generally a comparatively small current source (µA, rather than mA), for an impedance measurement of the selected electrode 150; As the selected electrode is charged and the voltage increases (ramps up), the slope (rate of increase) of the sampled voltage levels provides a measure of the capacitance of the electrode), and the DC voltage level (as an IR drop) provides a measure of the resistance of the selected electrode 150; Examiner interpretation: “The charged electrode(first collected charge, second collected charge) are computed”), comprises discharging the integrating capacitor into a digital-to-analog converter to provide a digital representation of collected charge. (Fig. 25, Para. [0187]: FIG. 25 shows a second embodiment of the recorder circuitry 400B, wherein a continuous-time voltage-to-current converter and a switched capacitor, mixed-signal feedback path are used in conjunction. In recorder circuitry 400B, the feedback DAC 1224 is implemented with a charge redistribution structure comprising DAC capacitors CDAC 1228; Examiner interpretation: “CDAC 1228 (the integration capacitor) are discharged into DAC 1224 and the Dout(digital representation) is output.”)

	In Re Claim 16, Muller in view of Ramesh teaches the limitations of claim 14, which this claim depends on.
	Muller further teaches, the method of claim 14, wherein determining a characteristic of the impedance comprises determining a series resistance R of the impedance based on a product of Vstep and tint, divided by Q, wherein Vstep is a voltage step applied to the impedance, tint is a known time; and Q is a collected charge by the integration capacitor. (Fig. 27, Para. [0195]: As the selected electrode is charged and the voltage increases (ramps up), the slope (rate of increase) of the sampled voltage levels provides a measure of the capacitance of the electrode), and the DC voltage level (as an IR drop) provides a measure of the resistance of the selected electrode 150; Examiner interpretation: “the resistance (impedance) is determined based on the product of the sampled voltage (Vstep) and ramp up(tint) divided by electrode charge(Q).”)

	In Re Claim 17, Muller in view of Ramesh teaches the limitations of claim 14, which this claim depends on.
	Muller further teaches, the method of claim 14, wherein determining a characteristic of the impedance comprises determining a capacitance of the impedance based on: C = Q /Vdiff, wherein C is the series capacitance of the impedance, Vdiff is a voltage drop difference between the first known time and second known time, and Q is a collected charge on the integration capacitor. (Fig. 27, Para. [0195]: As the selected electrode is charged and the voltage increases (ramps up), the slope (rate of increase) of the sampled voltage levels provides a measure of the capacitance of the electrode), and the DC voltage level (as an IR drop) provides a measure of the resistance of the selected electrode 150; Examiner interpretation: “Electrode capcacitance (C) is determined from the charge (Q), voltage increase (Vdiff), and slope (first known time and second known time)).”)

	In Re Claim 18 Muller in view of Ramesh teaches the limitations of claim 14, which this 
	Muller further teaches, the method of claim 14, further comprising: prior to providing the first current through the impedance: discharging the integration capacitor to ground (Fig. 13, Para. [0132]: using one or more control signals from stimulator controller 320, in which switch 3652 and switch 3751 are opened and not conducting, and switches 3801 and 3802 are closed and conducting, providing a return current path between electrodes 1502 and 1501 and ground: Examiner interpretation: “The electrodes (integration capacitor) are discharged to ground”); providing a known calibration current for a calibration time period on the first electrical path of the current mirror (Fig. 10, Para. [0128]: A first part of a first stimulation phase begins, illustrated as phase Φ1A, using one or more control signals from stimulator controller 320, in which switch 3651 and switch 3802 are closed (and conducting) generally simultaneously at time t1 (122), providing a current path between electrodes 1501 and 1502 (and to ground), illustrated in FIG. 10 using dashed line 134; Fig. 19, Para. [0154]: Establishing a first reference voltage at the gate of the mirror transistor (FET) 440 of a first multiplexer 335, reference circuit 325A enables use of comparatively low voltage transistors in the first multiplexer 335; Examiner interpretation: “reference circuit 325A (calibration current) is provided to 134 (the first path).”; mirroring the known calibration current for the first time period on the second electrical path of the current mirror (Fig. 10, Para. [0131]: A second part of a second stimulation phase begins at time t4 (128), illustrated as phase Φ 2B, using one or more control signals from stimulator controller 320, in which switch 3652 is closed and conducting and switch 3751 remains closed and conducting, providing a return current path between electrodes 1502 and 1501 (and to ground) illustrated in FIG. 10 using dotted line 144; Fig. 19, Para. [0154]: Establishing a first reference voltage at the gate of the mirror transistor (FET) 440 of a first multiplexer 335, reference circuit 325A enables use of comparatively low voltage transistors in the first multiplexer 335; Examiner interpretation: “reference circuit 325A (calibration current) is provided to 144 (the second path) during t4 (the first period).”); collecting a calibration charge on the integration capacitor for the calibration time period (Fig. 27, Para. [0195]: A control signal is also provided to the current source 1315, which is generally a comparatively small current source (µA, rather than mA), for an impedance measurement of the selected electrode 150; As the selected electrode is charged and the voltage increases (ramps up), the slope (rate of increase) of the sampled voltage levels provides a measure of the capacitance of the electrode), and the DC voltage level (as an IR drop) provides a measure of the resistance of the selected electrode 150; Examiner interpretation: “charge is collected on the electrode(collected charge) during the slope (calibration time)”); discharging the calibration charge into the analog-to-digital converter; and determining a digital value representative of the charge based on the known current and the calibration time period. (Fig. 25, Para. [0187]: FIG. 25 shows a second embodiment of the recorder circuitry 400B, wherein a continuous-time voltage-to-current converter and a switched capacitor, mixed-signal feedback path are used in conjunction. In recorder circuitry 400B, the feedback DAC 1224 is implemented with a charge redistribution structure comprising DAC capacitors CDAC 1228; Examiner interpretation: “CDAC 1228 (calibration charge) are discharged into DAC 1224 and the Dout(digital VALUE) is output.”)

	In Re Claim 19, Muller teaches, a system (Fig. 1, Para. [0094]: [0094] FIG. 1 is a block diagram illustrating a representative first system 200 embodiment, which also may be referred to equivalently as a neuromodulator; The electrodes 150 of the array may be any type of electrode; Examiner interpretation: “200 is the system”) comprising: a sensor element comprising two or more sensor terminals (Fig. 10, Para. [0180]: As discussed in greater detail below, among other measurements and parameters which may be determined, the recorder circuitry 400 is also capable of measuring the electrical impedance of the electrodes 150 once implanted; Fig. 19, Para. [0154]: Establishing a first reference voltage at the gate of the mirror transistor (FET) 440 of a first multiplexer 335, reference circuit 325A enables use of comparatively low voltage transistors in the first multiplexer 335; Examiner interpretation: “array 150 (sensor element) has electrodes 1501 and 1502(the sensor terminals)”.; a timing generator (Fig. 6, Para. [0111]: clock recovery and distribution circuitry 145; Examiner interpretation: “clock recovery and distribution circuitry 145 is the timing generator”); a portable power source (Fig. 29, Para. [0207]: Power and clock are derived from a 20 MHz, 3 VAC input voltage and rectified to a 3 VDC supply voltage, or supplied from a 3V battery; Examiner interpretation: “The 3V battery is the portable power source.”); an impedance measurement circuit (Fig. 6, Para. [0115]: The NMIC 100 also provides a tight coupling and significant integration between the stimulator circuitry 300 and the recorder circuitry 400, enabling simultaneous recording and stimulation, with a large dynamic range provided in recording to accommodate stimulation artifacts, along with integrated impedance measurements; Examiner interpretation: “(NMIC) 100 is the impedance measurement circuit”.), comprising: a current mirror circuit comprising a first current path and a second current path (Fig. 19, Para. [0154]: FETs 485 and 495 have respective gates coupled to a mid-level voltage rail (VDDM), FET 490 is coupled (with diode 520) to the mirror transistor (FET) 440 of a first multiplexer 335; Fig. 10, Para. [0128]: A first part of a first stimulation phase begins, illustrated as phase Φ1A, using one or more control signals from stimulator controller 320, in which switch 3651 and switch 3802 are closed (and conducting) generally simultaneously at time t1 (122), providing a current path between electrodes 1501 and 1502 (and to ground), illustrated in FIG. 10 using dashed line 134; Fig. 10, Para. [0131]: A second part of a second stimulation phase begins at time t4 (128), illustrated as phase Φ 2B, using one or more control signals from stimulator controller 320, in which switch 3652 is closed and conducting and switch 3751 remains closed and conducting, providing a return current path between electrodes 1502 and 1501 (and to ground) illustrated in FIG. 10 using dotted line 144; Examiner interpretation: “FET 440 in Fig. 19 is the current mirror in 335 Fig. 10, 134 is the first current path, 144 is the second current path.”); and an analog-to-digital converter to output a digital representation of charge on the integration capacitor charge over a predetermined amount of time  (Fig. 25, Para. [0186]: The output of the current-input filter 1216 is digitized via ADC 1218, and the digital output 1220 is fed back into the forward path 1202 Para. [0187]: FIG. 25 shows a second embodiment of the recorder circuitry 400B, wherein a continuous-time voltage-to-current converter and a switched capacitor, mixed-signal feedback path are used in conjunction. In recorder circuitry 400B, the feedback DAC 1224 is implemented with a charge redistribution structure comprising DAC capacitors CDAC 1228; Fig. 27, Para. [0195]: A control signal is also provided to the current source 1315, which is generally a comparatively small current source (µA, rather than mA), for an impedance measurement of the selected electrode 150; As the selected electrode is charged and the voltage increases (ramps up), the slope (rate of increase) of the sampled voltage levels provides a measure of the capacitance of the electrode), and the DC voltage level (as an IR drop) provides a measure of the resistance of the selected electrode 150; Examiner interpretation: “ADC 1218 converts the analog charge on the electrodes (the charge collector) to an impedance measurement and outputs Dout(digital representation of the impedance).”); the two or more sensor terminals electrically connected to a first current path of the current mirror  (Fig. 10, Para. [0128]: A first part of a first stimulation phase begins, illustrated as phase Φ1A, using one or more control signals from stimulator controller 320, in which switch 3651 and switch 3802 are closed (and conducting) generally simultaneously at time t1 (122), providing a current path between electrodes 1501 and 1502 (and to ground), illustrated in FIG. 10 using dashed line 134; Examiner interpretation: “electrodes 1501 and 1502 (sensor terminals) are connected to 134 (the first current path)”); and a processor implemented at least partly in hardware to determine a charge on the ; capacitor based on the digital representation of charge and to determine an impedance across the two or more sensor terminals based, at least in part, on the determined charge on the; capacitor. (Fig. 25, Para. [0186]: The output of the current-input filter 1216 is digitized via ADC 1218, and the digital output 1220 is fed back into the forward path 1202 after being processed by an optional digital filter H2 1222, which can be used to further increase low-frequency loop gain; Para. [0187]: In recorder circuitry 400B, the feedback DAC 1224 is implemented with a charge redistribution structure comprising DAC capacitors CDAC 1228; Fig. 26, Para. [0188]: FIG. 26 is a circuit diagram illustrating a capacitive T-network 401 for use in recorder circuitry 400B, wherein capacitor CDAC 1228 of FIG. 25 is replaced by a capacitive T-network comprising a pair of CDAC capacitors 1274 and (1/α-2) CDAC capacitor 1276; (Fig. 27, Para. [0195]: As the selected electrode is charged and the voltage increases (ramps up), the slope (rate of increase) of the sampled voltage levels provides a measure of the capacitance of the electrode), and the DC voltage level (as an IR drop) provides a measure of the resistance of the selected electrode 150; Examiner interpretation: “400B or 400C (the processor element) determine the charge on the electrodes (the capacitor) based on Dout 1220 (the charge digital representation). 400B or 400C determine the resistance (impedance) across the electrodes (sensor terminals).”)
	Muller fails to teach, an integration capacitor electrically connected to the second current path of the current mirror; the integration capacitor; the integration capacitor.
	In analogous art, Ramesh teaches, an integration capacitor electrically connected to the second current path of the current mirror; the integration capacitor; the integration capacitor. (Fig. 1, Para. [0041]: A first pair of switches that are operated with a first switching signal Φ1 are configured to connect the integration capacitor CINT in the first feedback path, e.g. for charging the integration capacitor CINT during a first switching phase; (Fig. 7, Para. [0069] Each of the first amplifiers OP1 in FIG. 7, FIG. 8 and FIG. 9 includes a CMOS output stage with a transistor pair built from a p-channel field-effect transistor MP1 and an re-channel field-effect transistor MN1 being serially connected in between a positive supply terminal VDD and a negative supply terminal VSS. As is well-known in the art, a connection between the two transistors MP1, MN1 forms an output of the CMOS output stage.); Examiner interpretation: “CINT (the charge collector) is connected to the output of OP1 (the second current path).”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Muller to include the teaching of an integration capacitor electrically connected to a second current path of a current mirror taught by Ramesh for the benefit of measuring impedance while using a smaller circuit area, having improved noise, linearity, and stability [Ramesh: [0010]: The improved amplifier concept hence provides a solution for a switched capacitor single stage amplifier frontend, e.g. for photodiodes, with an integrating characteristic and an active DC feedback loop. The single stage approach allows the saving of area and also results in a better noise and linearity performance. The switched capacitor approach of the DC feedback loop allows combining it with an integrating characteristic without facing any stability issues in the overall loop.]

	In Re Claim 20, Muller in view of Ramesh teaches the limitations of claim 19, which this claim depends on.
	Muller further teaches, the system of claim 19, wherein the processor is configured to determine the impedance based on,                         
                            R
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    V
                                                
                                                
                                                    s
                                                    t
                                                    e
                                                    p
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    i
                                                    n
                                                    t
                                                
                                            
                                        
                                    
                                
                                
                                    Q
                                
                            
                        
                    , wherein R is the series resistance of the step is a voltage step applied to the impedance, tint is a known time; and Q is a collected charge by the integration capacitor. (Fig. 27, Para. [0195]: As the selected electrode is charged and the voltage increases (ramps up), the slope (rate of increase) of the sampled voltage levels provides a measure of the capacitance of the electrode), and the DC voltage level (as an IR drop) provides a measure of the resistance of the selected electrode 150; Examiner interpretation: “400C (the processor element) determines the resistance (impedance) based on the IR drop (Vstep), time during the slope (tint), and charge across the electrodes (Q).”)

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Harrison (US20160256068A1): MULTI-CHANNEL RECONFIGURABLE SYSTEMS AND METHODS FOR SENSING BIOPOTENTIAL SIGNALS – Abstract: A biopotential monitoring device and use of such device. The device includes a configurable receiver circuit having a plurality of channels for receiving a plurality of biopotential signals from a biological tissue via a plurality of inputs coupled with the electrodes, and each channel substantially removes a DC (direct current) offset from a corresponding one of the biopotential signals and then band-pass amplifies such corresponding biopotential signal at a configurable gain and particular frequency range based on frequency control signals. The device further includes a controller circuit for receiving commands for configuring frequency characteristics of each biopotential signal. The controller automatically generates the frequency control signals based on such commands and outputs such frequency control signals to the configurable receiver circuit. The controller outputs a representation of each biopotential signal to an analyzer device that is configured to analyze such biopotential signal.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached on 8:00 A to 4:00 P CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.O.N/
Examiner
Art Unit 2866



/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866